Citation Nr: 0326969	
Decision Date: 10/09/03    Archive Date: 10/20/03

DOCKET NO.  99 09-603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


INTRODUCTION

The veteran had active service from September 1962 to 
September 1966.

This appeal arises from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) regional office (RO) in 
Los Angeles, California.  In that decision the RO denied 
entitlement to service connection for a left knee disability, 
and entitlement to pension benefits.  

The veteran submitted a notice of disagreement with both 
decisions.  However, in a December 1999 rating decision, the 
RO granted pension benefits.  In a brief to the Board of 
Veterans' Appeals (Board), the veteran's representative wrote 
that, "It is noted that adjudication of his 2001 disability 
pension claim has not been accomplished."  Since the veteran 
has been awarded pension benefits, it does not appear that 
there remains a claim for adjudication.


REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

The veteran's service medical record show that he was seen in 
August 1966 with a history of locking in the left knee since 
February of that year.  On further evaluation it was reported 
that there was no locking but that there was a clicking 
sound.  It was also reported that he had injured the knee 
playing basketball.  There is evidence of a current left knee 
disability in the form of a diagnosis of degenerative joint 
disease on examination for VA in September 1998, and the 
report of VA hospitalization showing that the veteran 
underwent bilateral knee arthroplasties in March 1999.  In 
the Board's opinion an examination is required.

In May 2000, the RO attempted to afford the veteran the 
necessary examination.  The veteran reportedly did not appear 
for that examination.  However, it is unclear whether he 
received notice report.  The claims folder does not contain a 
copy of the notice sent to the veteran.  The address reported 
by the medical center scheduling the examination is the same 
as the address used by the RO at that time.  This address did 
not include the veteran's apartment number, and when used by 
the RO resulted in mail being returned.

VA is required to inform claimants of the evidence needed to 
substantiate their claims, of the evidence they are 
responsible for obtaining, and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a) (West 2002).  The 
RO sought to provide this notice in a letter dated in May 
2003.  However, the letter advised the veteran, in accordance 
with the provisions of 38 C.F.R. § 3.159(b)(1) (2003), that 
he had 30 days to submit needed evidence.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

2.  The RO should afford the veteran an 
orthopedic examination to determine 
whether his current left knee disability 
is related to the injury reported in 
service.  The examiner should review the 
claims folder prior to completing the 
examination report.  The examiner should 
express an opinion as to whether it is at 
least as likely as not that any current 
left knee disability is related to the 
left knee injury and disability reported 
during service.  The examiner should 
provide a rationale for this opinion.

3.  The RO should then readjudicate the 
claim.  If the benefit continues to be 
denied, the RO should issue a 
supplemental statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




